United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40211
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JORGE GARCIA-GONZALEZ,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-1007-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jorge Garcia-Gonzalez (Garcia) appeals his sentence imposed

following his guilty plea conviction for illegal reentry

following deportation, a violation of 8 U.S.C. § 1326.      Garcia

raises an issue that he concedes is foreclosed, but he seeks to

preserve it for further review.

     Garcia argues that his prior conviction for possession of a

controlled substance is not an aggravated felony under U.S.S.G.

§ 2L1.2(b)(1)(C).   This argument is foreclosed by our decision in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40211
                               -2-

United States v. Caicedo-Cuero, 312 F.3d 697, 705-711 (5th Cir.

2002), cert. denied, 123 S. Ct. 1948 (2003).   Garcia’s argument

that the rule of lenity is applicable is without merit because

the meaning of “aggravated felony” is not ambiguous.   See United

States v. Rivera, 265 F.3d 310, 312-13 (5th Cir. 2001).

     AFFIRMED.